Citation Nr: 0733213	
Decision Date: 10/23/07    Archive Date: 11/02/07

DOCKET NO.  06-04 878	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUE

Entitlement to a total disability rating based on individual 
unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. D. Deane, Counsel


INTRODUCTION

The veteran served on active duty from January 1967 to April 
1969.

This appeal comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 2005 rating decision 
rendered by the Department of Veterans Affairs (VA) Regional 
Office (RO) in Phoenix, Arizona, which denied entitlement to 
a TDIU rating.

In June 2007, the veteran testified at a personal hearing 
before the undersigned Veterans Law Judge.  A copy of the 
transcript of that hearing is of record.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The Board's review of the claims file reveals that further 
development on this matter is warranted.

The veteran is currently rated as 70 percent disabled for 
PTSD.  At 70 percent, the veteran's combined disability 
rating does meet the schedular criteria for consideration of 
a TDIU rating under 38 C.F.R. § 4.16(a) (2007).  He contends 
that he is unable to secure or follow a substantially gainful 
occupation as a result of his service-connected PTSD 
disability.  Evidence of record indicates that the veteran is 
currently self-employed and works 20 hours a week as an 
instructor at his own karate school.

As an initial matter, the provisions of the Veterans Claims 
Assistance Act of 2000 (VCAA), codified at 38 C.F.R. §§ 
3.102, 3.156(a), 3.159, 3.326(a), and as interpreted by the 
Court have been fulfilled by information provided to the 
veteran by correspondence dated in September 2005 and March 
2006.  These letters notified the veteran of VA's 
responsibilities in obtaining information to assist in 
completing his claim, identified the veteran's duties in 
obtaining information and evidence to substantiate his claim, 
and requested that he send in any evidence in his possession 
that would support his claim.  The veteran was also informed 
of how disability ratings and effective dates are assigned 
and the type of evidence that impacts those determinations.  
See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a); Quartuccio 
v. Principi, 16 Vet. App. 183 (2002); Pelegrini v. Principi, 
18 Vet. App. 112 (2004).  See also Mayfield v. Nicholson, 19 
Vet. App. 103, 110 (2005), reversed on other grounds, 444 
F.3d 1328 (Fed. Cir. 2006); Mayfield v. Nicholson (Mayfield 
II), 20 Vet. App. 537 (2006); Mayfield v. Nicholson (Mayfield 
III), 07-7130 (Fed. Cir. September 17, 2007).

During the pendency of this appeal, the Court issued a 
decision in Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006)finding that the VCAA notice requirements applied to 
all elements of a claim.  As the case is being remanded for 
additional development, appropriate action should be taken to 
ensure adequate VCAA notice as to all elements of the claim 
is provided.

The VCAA provision regarding VA's duty to assist, requires 
that VA make reasonable efforts to assist the claimant in 
obtaining evidence necessary to substantiate a claim and in 
claims for disability compensation requires that VA provide 
medical examinations or obtain medical opinions when 
necessary for an adequate decision.  See 38 C.F.R. § 3.159.  
For records in the custody of a Federal department or agency, 
VA must make as many requests as are necessary to obtain any 
relevant records, unless further efforts would be futile; 
however, the claimant must cooperate fully and, if requested, 
must provide enough information to identify and locate any 
existing records.  See 38 C.F.R. § 3.159(c).

During his June 2007 hearing before the undersigned VLJ, the 
veteran testified that he was awarded Social Security 
Administration (SSA) disability benefits based on his PTSD in 
March 2007.  The Court has held that where there is notice 
the veteran is receiving SSA disability benefits VA has a 
duty to acquire a copy of the decision granting such benefits 
and the supporting medical documents.  See Murincsak v. 
Derwinski, 2 Vet. App. 363, 372- 3 (1992).  Although VA is 
not obligated to follow a determination made by SSA, these 
records may be relevant to the matter on appeal.

VA treatment records were last associated with the claims 
file in March 2007.  At his hearing in June 2007, the veteran 
indicated that he had been receiving continuing treatment for 
PTSD on a weekly basis.  The RO should obtain and associate 
with the claims file all outstanding VA records.  The claims 
file reflects that the veteran has received medical treatment 
from the VA Medical Center (VAMC) in Phoenix, Arizona.  The 
Board emphasizes that records generated by VA facilities that 
may have an impact on the adjudication of a claim are 
considered constructively in the possession of VA 
adjudicators during the consideration of a claim, regardless 
of whether those records are physically on file.  See Dunn v. 
West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 
Vet. App. 611, 613 (1992).

In July 2004, the veteran was afforded a VA PTSD examination.  
The VA examiner noted that the veteran's PTSD symptoms were 
severe enough to have affected most major aspects of his 
life, including his choice of occupation as well as his work 
record.  At the conclusion, the VA physician discussed the 
veteran's claimed unemployment and remarked that, "it is 
likely that despite his efforts to find a job, that his 
inability to recognize his priorities based on his values and 
his emotions are creating a great deal of difficulty in his 
ability to find work".  In a May 2005 statement, a VA 
counseling psychologist conducted a vocational assessment.  
At the time, the psychologist noted that in additional to 
PTSD, the veteran suffered from numerous personality 
disorders, alcohol and substance abuse, a dysthymic disorder, 
explosive episodes, depression, a left knee disorder, 
numbness in the hands, and periodontal disease.  At the 
conclusion of the evaluation, he opined that the veteran's 
working skills were completely negated by his physical and 
psychological restrictions and that those physical and 
psychological conditions precluded further vocational 
training or continued stable employment.  

In a May 2005 statement, a VA counseling psychologist 
indicated that the veteran had received a vocational 
assessment.  In addition, the veteran indicated during his 
June 2007 travel Board hearing that he had sought vocational 
rehabilitation through VA.     Consequently, if VA has 
created a Vocational Rehabilitation and Education file for 
the veteran, this should be obtained and any evidence of 
record within VA control pertinent to the present appeal 
should be considered upon review.

In a November 2005 statement, a Vet Center social worker 
noted that the veteran suffers from continued problems with 
depression, anxiety, and social isolation due to PTSD that 
cause problems with his job.

In adjudicating a total rating claim, the Board may not 
reject the veteran's claim without producing evidence, as 
distinguished from mere conjecture, that the veteran's 
disability does not prevent him from performing work that 
would produce sufficient income to be other than marginal.  
See Friscia v. Brown, 7 Vet. App. 294 (1995), citing Beaty v. 
Brown, 6 Vet. App. 532, 537 (1994).  In Friscia, the United 
States Court of Appeals for Veterans Claims specifically 
stated that the VA has a duty to supplement the record by 
obtaining an examination which includes an opinion on what 
effect the appellant's service-connected disability has on 
his ability to work.  See Friscia, 7 Vet. App. at 297, citing 
38 U.S.C.A. § 5107(a); see also 38 C.F.R. §§ 3.103(a), 3.326, 
3.327, 4.16(a); Beaty, 6 Vet. App. at 538; and Obert v. 
Brown, 6 Vet. App. 532 (1993).

The RO should obtain a medical opinion as to whether the 
veteran's service-connected PTSD disability, alone, renders 
him unable to obtain or retain substantially gainful 
employment.  The appellant is hereby notified that it is his 
responsibility to report for any examination and to cooperate 
in the development of the case, and that the consequences of 
failure to report for a VA examination without good cause may 
include denial of the claim.  See 38 C.F.R. §§ 3.158, 3.655 
(2007).

Accordingly, in view of the foregoing discussion, the case is 
REMANDED for the following actions:

1.  The AMC/RO is to provide the veteran 
a corrective VCAA notice under 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b), that includes an explanation as 
to the information or evidence needed to 
establish a disability rating and 
effective date for the claims(s) on 
appeal, as outlined by the Court in 
Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).  

2.  Appropriate efforts should be taken 
to obtain a complete copy of the 
veteran's Social Security Administration 
disability determination with all 
associated medical records.

3.  The AMC/RO should contact the veteran 
and obtain the names, addresses, and 
approximate dates of treatment of all 
medical care providers, VA and non-VA, 
who treated the veteran for any 
disability since January 2005.  Of 
particular are Vet Center records, and 
any VA treatment records reflecting 
treatment for any disorder.  After the 
veteran has signed the appropriate 
releases, those records should be 
obtained and associated with the claims 
folder.  All attempts to procure records 
should be documented in the file.  If the 
AMC/RO cannot obtain records identified 
by the veteran, a notation to that effect 
should be inserted in the file.  The 
veteran and his representative are to be 
notified of unsuccessful efforts in this 
regard, in order to allow the veteran the 
opportunity to obtain and submit those 
records for VA review.

4.  If the veteran has a VA Vocational 
Rehabilitation and Education file, it 
should be obtained and associated with 
the claims folder.

5.  Thereafter, the veteran should be 
afforded a VA PTSD examination.  All 
indicated tests and studies are to be 
performed.  Prior to the examination, the 
claims folder must be made available to 
the psychiatrist or psychologist who 
performs the evaluation, for review of 
the case.  A notation to the effect that 
this record review took place should be 
included in the report of the examiner.  
The examiner is to note any physical or 
nonservice-connected psychiatric 
disorders that the veteran may have, and 
their impact on his employability.

The examiner is requested to offer an 
opinion as to whether it is at least as 
likely as not that the veteran's service-
connected PTSD alone, is of such severity 
that he is unable to obtain or maintain 
substantially gainful employment, without 
regard to his age or any nonservice-
connected disorders.  A complete 
rationale for any opinion rendered must 
be included in the report.

6.  The veteran must be given adequate 
notice of the date and place of any 
requested examination.  A copy of all 
notifications, including the address 
where the notice was sent must be 
associated with the claims folder.  The 
veteran is to be advised that failure to 
report for a scheduled VA examination 
without good cause shown may have adverse 
effects on his claim.

7.  After completion of the above and any 
additional development deemed necessary, 
the issue on appeal should be reviewed 
with consideration of all applicable laws 
and regulations.  If the benefit sought 
on appeal remains denied, the veteran 
should be furnished an appropriate 
supplemental statement of the case and be 
afforded the opportunity to respond.  
Thereafter, the case should be returned 
to the Board for appellate review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



_________________________________________________
RENÉE M. PELLETIER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).



